Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 
	The applicant asserted:

    PNG
    media_image1.png
    319
    970
    media_image1.png
    Greyscale

In response to the above argument: The applicant’s attention is drawn to Figs 1 and 8, both of the figures showing the same components: rotor 3, magnet stator 2, overmolding 1 forms a bearing seat 1A.  The Ito’s Fig. 8 (included below) clearly shows the following:
1/ The magnet stator 2 surrounding the rotor 3.  In other words, the rotor 3 is surrounded by the stator 2 (not “[T]he stator 2 is surrounded by the rotor 3”, as falsely alleged in the above argument).
2/  The stator 2 is overmolded by the molding 1 that encases the stator 2; thus, the overmolding 1 forms a housing that encasing the stator 2 and accommodating the rotor 3 therein.
3/  The overmolding 1 that not only encases the stator 2, but also forms a bearing seat 1A (i.e. disclosed as “bearing fitting portion 1A”) for supporting the bearing 8a of the rotor 3. 


    PNG
    media_image2.png
    689
    1059
    media_image2.png
    Greyscale

According to the present application’s written description, overmolding is a process where a single part is created using two or more different materials in combination.  In this instant case, Ito discloses the stator magnet material and the resin molding material become a single part by an overmolding process. 
The claimed “an overmolding…forms a bearing seat for the rotor” is clearly shown in the Figs 1 and 8 of Ito (see the above included Fig. 8 with the Examiner’s annotation).  Whether so-called “bearing seat” having any specific structural feature or not, the claimed language is so broad it does not recite any specific structural limitations of the claimed “bearing seat” or any specific structural relating with other components of the rotor, for none-limited example: the claimed “bearing seat” embedding the bearing that rotatably support the rotor; or, the claimed “bearing seat” located radially from to the connecting elements at the same axial end of the motor; however, this is not the case, the claimed language merely recite “an overmolding that …forms a bearing seat for the rotor”.  Thus, Ito does disclose the overmolding 1 that encases the stator 2 and forms a bearing seat 1A for supporting the bearing 8a.
but not the stator 2 is overmolded”.  How? It is unclear how the applicant could make such argument, unless it was a misreading the Ito ref.  As shown in Figs. 1 and 8, the rotor 3 is surrounded by the magnet stator 2 is fully overmolded by the resin overmolding material that forms the housing 1 encasing the stator 2.  The applicant’s argument seems to indicate that it might be confusedly mistake.  The applicant is strongly suggested to revisit the Ito ref.
 Thus, the above argument is not persuasive.
Also, the applicant asserted:

    PNG
    media_image3.png
    476
    951
    media_image3.png
    Greyscale

In response to the above argument: 
1/ The argument that the prior art refs disclose brushed motor and/or brushless motor is irrelevant because the claimed invention merely recite “an electric motor having an electronic control system”.  The claimed language was/is broadly written that it does not clearly recite whether the claimed motor is a brush type or brushless type.  Also, the claimed “electronic control system” is for a brushless electronic control system or not, the claimed language does not specify.  The claimed language is written so broad that the claimed “electronic control system” 
2/  Furthermore, the brushless motor or the brushed motor are respectively related to how that particular motor operates with respect to an input energy being controllably supplied to the motor; thus, this argument about brush/brushless is an electrically operational configuration that is different from the mechanically support configuration of the motor stator being encased/protected by an overmolding, as broadly claimed “an overmolding that cases the stator and forms a bearing seat for the rotor”.  Hence, both the brush motor and the brushless motor would suitably be configured with an overmolding encases the stator because this would be a mechanically support and/or protection without changing the electrically operational characteristics of a brush motor or a brushless motor. 
Therefore, the above argument is found not persuasive.
Furthermore, the applicant argued:

    PNG
    media_image4.png
    319
    998
    media_image4.png
    Greyscale

In response to the above argument: 
1/ According to the present application’s written description, overmolding is a process where a single part is created using two or more different materials in combination.  Thus,  the Yoshida’s housing and/or the Kataoka’s housing being made of metallic material, it would still appropriate to apply the Ito teaching concept of providing an overmolding such as claimed “an overmolding that cases the stator” because combining metallic housing with resin molding to create a combined single part is within the description of the present application’s written description about “overmolding”, i.e. “overmolding is a process where a single part is created using two or more different materials in combination”.
The examiner's conclusion of obviousness is not based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instant case, the overmolding structure/part is created by an overmolding process, i.e. “overmolding is a process where a single part is created using two or more different materials in combination”, as described. 
Hence, the above argument is found not persuasive.
Other arguments appear to relate to newly added limitations in the amended claims; thus, would not be addressed in this response to argument section herein.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of newly added claims 22-27 are not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  
In this particular case, the has been pending claim 22 that is recently labeled as “Currently Amended”; and a newly added claim “22” is labeled as “New”, the later is improperly numbered.  Misnumbered claims 22-27 have been renumbered as claims 23-28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-24 (labeled as “New” have been renumbered as 23-25) and claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “the separating wall is an end wall of the housing that forms the bearing seat for the rotor” is unclear because in claim 1, there is no limitations of any structural relation between the overmolding and the housing being set forth, not even a broad recitation that the overmolding defines at least a portion of the housing.  Hence, it is unclear how the claimed “the separating wall is an end wall of the housing that forms the bearing seat for the rotor”, as in claim 21 (which depends from claim 1) structurally and/or functionally relates to the claimed overmolding that forms a bearing seat, as in claim 1, while claim 1 does not recite any structural relation between the overmolding and the housing.
Elaboration, the “Currently Amended” claim 1, there is no structural relation is set forth between the limitations of “an overmolding that encases the stator and forms a bearing seat for the rotor” (were previously presented), and the newly added limitations of “a housing, wherein the stator, the rotor, and the tapping plate are arranged within the housing; wherein the housing comprises an accommodation chamber for the electronic control system, said accommodation chamber being separated from the stator by a separating wall”.  Without any limitations set forth any structural relation/connection there-between the overmolding and the housing in claim 1; hence, it is unclear how the claimed “the separating wall is an end wall of the housing that forms the bearing seat for the rotor”, as in claim 21, structurally and/or functionally relates to the claimed overmolding that forms a bearing seat, as in claim 1.
Newly added claim 23 (was labeled as “New”, currently is renumbered as claim 24) is indefinite because it unclear whether this claim depends from the claim 22 (Currently Amended) or the other claim 22 (New).
Claim 26 depends from claim 1 that is a structural device claim, while claim 26 with the recitation “The method of claim 1” is indefinite; also the term “the method” lacks antecedent basis as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 16-17, 20-21, 22, and 27-28 (as renumbered) are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (US 20060063403, hereinafter ‘Kataoka’) in view of Io et al (US 4573258, herein ‘Io’) and Akutsu et al (US 6,707,185 - herein ‘Akutsu’).
RE claim 1 and 16, Kataoka discloses an electric motor (figs. 1-6) having an electronic control system, i.e. circuit board [52] with rotary positioning sensor [53], i.e. Hall element, the electric motor comprising: a stator [3] having a stator core [31] and windings [35]; a rotor [22] mounted in the stator core; a tapping plate [51] formed from a plastic material (resin-molding, see [0031]) and having connecting contacts [513] for electrical connection to the windings of the stator and connecting elements [55-551-552] (fig. 2) for connecting to the electronic control system; and a housing [11]; wherein the stator, the rotor, and the tapping plate are arranged within the housing. 

    PNG
    media_image5.png
    672
    1082
    media_image5.png
    Greyscale


RE claim 3, wherein the tapping plate comprises at least two connecting elements [551] which are aligned substantially orthogonally to the tapping plate. 
RE claim 17, wherein the electronic control system comprises an electronic positioning system, i.e. Hall elements [53].
Kataoka substantially discloses the claimed invention, except for the following:
(A) an overmolding that encases the stator and forms a bearing seat for the rotor, and
(B) newly added limitations: wherein the housing comprises an accommodation chamber for the electronic control system, said accommodation chamber being separated from the stator by a separating wall, wherein the connecting contacts extend through said tapping plate and through said separating wall into said accommodation chamber, wherein the accommodation chamber is closed by a cover, wherein the accommodation chamber is separated from the stator by the separating wall in a manner to separate an electronic system within the accommodation chamber from the stator to allow for simplified repair in the case of damage or malfunctioning since the electronic system is quickly accessible within the accommodation chamber, and wherein the separating wall is a side wall or an axial end wall or an intermediate wall of the housing.
RE the limitations listed in item (A) herein, however  Io teaches an electric motor comprises an overmolding [1] that encases the stator [2] and forms a bearing seat [1A] that support a bearing [8a] for the rotor [3] (see fig. 8 included below).

    PNG
    media_image2.png
    689
    1059
    media_image2.png
    Greyscale

(renumbered), Ito teaches the motor’s rotor further including a rotor shaft [7a-7b] that is also encased by said overmolding, wherein said rotor shaft ends [7a] within the bearing seat [1A] and does not extend through said overmolding [1].
Thus, by applying the Io important teaching concept, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by providing an overmolding that encases the stator and forms a bearing seat for the rotor.  Doing so would enhance electrical and mechanical protection for the stator, as well as provide integrally-formed bearing seat that supports the bearing of the rotor.
RE the limitations listed in item (B) herein and claims 7-8, and 22, Akutsu teaches a motor comprising: a housing comprises an accommodation chamber for the electronic control system, said accommodation chamber being separated from the stator by a separating wall that is defined by the elongated wall of the heat sink [41] and resin molding part [46A] (see figs. 14-15, particularly included below is Fig.14 with the examiner’s annotations)

    PNG
    media_image6.png
    703
    983
    media_image6.png
    Greyscale


wherein the connecting elements (i.e. bus bars [20] in fig. 14; or connecting terminal [46] in fig. 15) extend through the separating wall, and wherein the separating wall forms a side wall or an axial end wall or an intermediate wall of the housing; wherein comprising: a circuit board [45, 49] forming part of the electronic control system, the circuit board being mounted in the Akutsu teaches a motor comprising the housing comprises an accommodation chamber for the electronic control system, said accommodation chamber being separated from the stator by a separating wall that is defined by the elongated wall of the heat sink [41] and resin molding part [46A] (see figs. 14-15), wherein the connecting contacts (i.e. bus bars [20] in fig. 14; or connecting terminal [46] in fig. 15) extend through said tapping plate and through said separating wall into said accommodation chamber, wherein the accommodation chamber is closed by a cover [43], wherein the accommodation chamber is separated from the stator by the separating wall in a manner to separate an electronic system within the accommodation chamber from the stator to allow for simplified repair in the case of damage or malfunctioning since the electronic system is quickly accessible within the accommodation chamber, and wherein the separating wall is a side wall or an axial end wall or an intermediate wall of the housing.
Hence, by applying the important teaching concepts of Akutsu, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by configuring the prior art motor having the claimed housing comprises an accommodation chamber for the electronic control system, said accommodation chamber being separated from the stator by a separating wall, and other claimed features, as explained above.  Doing so would provide a motor having motor components and electronic control components being structurally separated, when either the motor’s components or the control circuit system’s components being damaged, it would be able to replace/repair only the damaged one alone; also, it would enable separately assembles of the motor and the electronic control system from one another; resulting in reducing replace/repair cost and improving the assembling process (as taught by Akutsu, col. 2 lines 5+).  
RE claims 20-21, owing to the Kataoka motor with electronic control system is disposed at one axial end of the motor, and by applying the Akutsu important teaching concept of providing separating wall to define a separate chamber to accommodate the electronic control system’s components, and the Ito important teaching concept of providing overmolding that forms a bearing seat for the rotor, as integrally formed support means for the rotor, it would have been obvious to one skilled in the art before the effective filing date of the present application to Kataoka motor by configuring a separate wall with bearing seat as an end wall of the housing because the Kataoka motor’s  electronic control system is already located at one axial end thereof; thus, not need to re-arrange the electronic control system, simply provide a separate wall to separate the motor’s components and the electronic control system’s component for protecting the electronic components of the control system.  Furthermore, whether to configure the separating wall is the housing’s axial end wall or side wall thereof is a matter of obvious engineering design choices to re-arrange the electronic control system to be at the motor’s axial end portion of side portion.
RE the method claimed language of producing an electric motor, as in claim 16 and 27,  those skilled in the art would understand that the combination of Kataoka, Io and Akutsu discloses the claimed individual motor; thus, it would have been obvious to one skilled in the art before the effective filing date of the present application to derive a method of producing the prior art electric motor of Kataoka in view of  Io and Akutsu, because once the motor’s components and their designed structural features and functions are disclosed in details, as well as their inter-related structural/operational characteristics are described in details, developing a method of making/producing such prior art motor would be an obvious counter-part of the structural detailed motor.

Claims 4, 9-10, 18 and 24-26 (renumbered) are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of Kataoka, Io and Akutsu, further in view of Yoshida (US 20060220474, hereinafter ‘Yoshida’).
Yoshida teaches an electric motor comprising an electronic control system [18, 20] (see [0020]) is overmolded with a plastic material (see [0015]), as in claim 9.


    PNG
    media_image7.png
    521
    947
    media_image7.png
    Greyscale


Owing to the Kataoka motor having an electronic control system, i.e. circuit board [52] with rotary positioning sensor [53], and those skilled in the art would understand that the important teaching concept of Yoshida teaching concept of providing electrical protection for the motor’s electronic control system via a plastic overmolding layer.  Hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by configuring the Kataoka motor’s electronic control system being  overmolded via a plastic material for providing electrical protection.
RE claim 10, owing to the Kataoka motor having a tapping plate [51] formed from a plastic material (resin-molding, see [0031]), and Io as well as Yoshida each teaches the stator being encased by an overmolding; therefore, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by configuring the overmolding to be formed integrally with the plastic material of the tapping plate.  Doing so would provide a unified structure for enhancing structural integrity thereof. Furthermore, for the limitations of claims 9 and 10, those skilled in the art would understand that electronic systems comprising circuit board and electronic components thereon being overmolded with electrically insulating material, e.g. plastic or resin, are well-known in the art for electrically and/or mechanically protecting the circuit board along with the electronic 
RE claims 4, 18 and 24-26 (renumbered), those skilled in the art would realize that the Kataoka motor has the stator [3, 31, 35] and the tapping plate [51] formed from a plastic material (i.e. resin-molding, see [0031]); wherein the tapping plate [51] is disposed at one axial end of the stator (Kataoka fig. 1), and Yoshida teaches the motor comprising an overmolding [26] that not only encases the stator [22: 12, 16], but also the overmolding secures the electronic control system [18, 20] (Yoshida fig. 1).  

    PNG
    media_image8.png
    565
    572
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    637
    1010
    media_image9.png
    Greyscale


Both the Kataoka motor’s tapping plate [51] is disposed at a first axial end of the stator (see the Kataoka fig. 1) and the Yoshida motor’s electronic control circuit board [18] is disposed at a first axial end of the stator (Yoshida fig. 1).  Particularly, Yoshida teaches the overmolding [26] encasing both the stator and the electronic control circuit board [18] that is disposed at the first axial end of the stator.  
Hence, owing to the Kataoka motor’s the plastic material tapping plate [51] is disposed at the first axial end of the stator, by applying the Yoshida important teaching concepts of providing an overmolding that not only encases the stator, but also encases and secures the electrically control system, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by configuring the tapping plate beings secured/overmolded to/with a plastic material, i.e. the overmolding as taught by Yoshida.  Doing so would electrically and mechanically support/protect the tapping plate.  Furthermore, it would have been obvious for securing the tapping plate to a plastic material or not provide any specific advantage(s) and/or motivation(s) for any particularly securing manner to secure the tapping plate, as in claims 4 and 18.  In fact, the spec provides variously attaching ways such that, as provided examples in the spec, the tapping plate can be secured by welding or hot pressing to a plastic material or ceramic material; also, it is not limited to these suitable materials and is not limited to one particular securing manner.  There are various securing ways such as glue and/or bond and/or cast for securing the tapping plate can be used (see the application’s publication, para [0020]).  Clearly, as evidence, various ways to secure the tapping plate to a plastic material or a ceramic material, which are simply selected suitable materials, is an obvious engineering design choices.

Allowable Subject Matter
Claim 5.  The electric motor according to claim 1, wherein the accommodation chamber is molded on the housing.
Claim 23 (renumbered). The electric motor according to claim 1, wherein said accommodation chamber is formed integrally with the housing by being integrally molded with said housing.
If claims 24-25 (renumbered) were dependent from claim 23 (renumbered) (see claim 23 recitation intermediately included above) then they would be allowable, as well. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834